Citation Nr: 1113997	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  10-47 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides.    

2.  Entitlement to service connection for coronary artery disease, to include as due to DM and/or exposure to herbicides.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to DM.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to DM.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to DM.

6.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to DM.  

7.  Entitlement to service connection for erectile dysfunction, to include as due to DM.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from September 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

In his substantive appeal received in December 2010, the Veteran requested an in person hearing before a visiting member of the Board at the RO.  A review of the record shows that the Veteran has not been afforded his requested hearing.

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2010).

Accordingly, the case is REMANDED to the RO for the following action:

The veteran should be scheduled for the requested hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


